Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 are presented for examination.
Claims 1-4 are rejected.
Response to Arguments
1.	Applicant's arguments with regards to claims 1-4, filed 12/31/2020, have been fully considered.
Applicant has amended the specification to overcome the previous objections to the specification. Accordingly the previous objections to the specification have been withdrawn.
Applicant has amended the drawings to overcome the previous objections to the drawings. Accordingly the previous objections to the drawings have been withdrawn.
On pages 8 and 9 of the applicant’s response, applicant argues that the reference Satonaka (US Patent Publication No. 20090123028) does not teach the limitations of “a temporary target position that is located laterally of the target position toward an inside of the parking route in a turning direction” in claim 1.
Examiner respectfully disagrees with the applicant. Applicant argues that “the "target position" is based on information obtained from a sensor of the subject vehicle. On the other hand, a "temporary target position" is located laterally of the target position toward an inside of the parking route in a turning direction. In contrast, the first candidate "Xs" described in Satonaka is a target position obtained by a distance meter”. In paragraph 0035, Satonaka teaches that “there is a position error between the first candidate Xs of the target position and the parking position, caused by a measurement accuracy of the distance meter 12 and the shape of the corners 201a and 202a”. This shows that the target position where the vehicle would have to park would be equivalent to the 
Regarding the applicant’s argument that “the first candidate Xs is slightly displaced inside the turn from the parking area. However, there is nothing in Satonaka to suggest that the first candidate Xs is intentionally shifted to the inside of the parking route in a turning direction”, examiner notes that Satonaka teaches that due to obstacles around the parking position the view of the sensors is blocked and thus the temporary target position is set to a position that is located in a position different from the final parking position, in the turning direction (Fig. 3) and the position of “Xs” is constant after it is initially calculated (Paragraph 0035), which is similar to the description provided by the instant specification in paragraph 0007, “The temporary target position is a position separated from an obstacle by a predetermined distance or more”.
Thus the 35 U.S.C. 102(a)(1) rejection is maintained. (See detailed rejection below.)
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
)
4.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satonaka (US Patent

5.	Regarding claim 1, Satonaka teaches a vehicle controller for automatically operating a steering device to park a subject vehicle at a target position, the vehicle controller comprising a processor to execute a program; and a memory to store the program (Paragraph 0024, “The controller 50 has a central processing unit (CPU), a read only memory (ROM), a random access memory (RAM)”, It is implied that the memory contains a program which is executed to perform the described functions) which, when executed by the processor, performs processes of,
recognizing the target position based on information obtained by a sensor of the subject vehicle (Paragraph 0025, “The distance meter 12 measures a distance to a target object and gives the measured distance to the target position calculating portion 51”),
after recognizing the target position, generating a first route and a second route, the first route being a parking route to a temporary target position that is located laterally of the target position toward an inside of the parking route in a turning direction, and the second route being a parking route to the target position from a designated position in the middle of the first route (Paragraph 0032, “The vehicle 200 curves rightward when passing the vehicle 202 (a second operation), and stops (a third operation). After that, the vehicle 200 goes back toward the parking area (a fourth operation), and stops at a stopping position of the parking area (a fifth operation). The vehicle 200 is parked through the operations”, Figures 3 and 4 show the routes and the temporary and updated target positions, Examiner notes that paragraph 0032 describes the route followed by the vehicle with the vehicle following a first route to temporary parking spot located on the inside of the turning direction and stopping at a point in the middle of the first route and then following a second route to an updated target position, See reproduced figures below), and
automatically operating the steering device to cause the subject vehicle to follow the first route until the subject vehicle reaches the designated position in the middle of the first route and to follow The automatic driving device 43 receives an instruction from the parking assistance controller 52 and drives the vehicle”, and follows the paths described in paragraph 0032).

    PNG
    media_image1.png
    376
    546
    media_image1.png
    Greyscale
Figure 3

    PNG
    media_image2.png
    485
    532
    media_image2.png
    Greyscale
Figure 4
FIG. 3 illustrates a case where the first candidate Xs of the target position does not correspond to the parking position because of the shape of the corners 201a and 202a. The first candidate “Xs” of the target position is constant after calculated”, Examiner notes that a temporary target position “Xs” that is a constant calculated distance from an obstacle).

7.	Regarding claim 3, Satonaka further teaches a vehicle controller wherein the recognizing process is configured to update the target position while the subject vehicle follows the first route, and the generating process is configured to generate the second route by use of the updated target (Paragraphs 0033 and 0037, “The distance meter 12 can measure a distance to the obstacle positioned away from the vehicle by a few meters. A sampling period of the distance meter 12 is, for example, 50 msec”, “The second candidate Xc of the target position is corrected by the target position calculating portion 51 at every sampling of the imager 11. And the second candidate “Xc” of the target position changes as the vehicle 200 moves”, Examiner notes that the recognizing process updates the target position as the vehicle is moving and generates a new route by using an updated target position).

8.	Regarding claim 4, Satonaka further teaches a vehicle controller wherein the operating process is configured to set, as the designated position, a position of the subject vehicle at a time when the target position is updated (Paragraphs 0032 and 0037, “The vehicle 200 curves rightward when passing the vehicle 202 (a second operation), and stops (a third operation)”, “The imager 11 takes the image of the white line in the third operation through the fifth operation. The target position calculating portion 51 calculates the second candidate “Xc” of the target position according to the imaging result of the imager 11”, This would mean that the vehicle controller inherently is using the new position of .

Conclusion
9.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.W./Examiner, Art Unit 3662                      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662